IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45308

STATE OF IDAHO,                                  )
                                                 )    Filed: June 20, 2018
       Plaintiff-Respondent,                     )
                                                 )    Karel A. Lehrman, Clerk
v.                                               )
                                                 )    THIS IS AN UNPUBLISHED
DOMINIQUE DEVAN HARRIS,                          )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Dominique Devan Harris pled guilty to possession of a controlled substance with the
intent to deliver, Idaho Code § 37-2732(a). The district court imposed a unified sentence of five
years, with a minimum period of confinement of two years.                The district court retained
jurisdiction, and Harris was sent to participate in the rider program.
       After Harris completed his rider, the district court relinquished jurisdiction. Harris filed
an Idaho Criminal Rule 35 motion, which the district court denied, but the district court amended
the sentence to a unified term of three years, with a minimum period of confinement of two
years, because the maximum sentence for Harris’s offense is three years. The district court


                                                  1
entered an amended order relinquishing jurisdiction to reflect the corrected sentence. Harris
appeals, claiming that the district court erred by refusing to grant probation.
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Harris has
failed to show that the district court abused its discretion in relinquishing jurisdiction. The order
of the district court relinquishing jurisdiction is affirmed.




                                                   2